Citation Nr: 0806290	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  03-14 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

What evaluation is warranted from July 30, 2002, for 
gastroesophageal reflux disease (GERD)?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, among other 
things, granted entitlement to service connection for GERD 
and assigned a non-compensable rating effective from July 30, 
2002.

In April 2004, the Board remanded this issue for further 
evidentiary development.

The Board denied the veteran's claim for a compensable rating 
for GERD in a November 2005 decision. The veteran appealed 
this denial to the United States Court of Appeals for 
Veterans Claims (Court), and, in October 2006 the Court 
remanded the Board's November 2005 decision for further 
proceedings.

Subsequently, in March 2007 the Board remanded this issue in 
compliance with the Court's directive.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

As mentioned in the INTRODUCTION section, in October 2006, 
the Court remanded the Board's November 2005 decision for 
further proceedings. Specifically, the Court granted a joint 
motion for remand which stated that the veteran was to be 
offered a medical examination which included a gastroscopic 
study.  The Board remanded this case in March 2007 to comply 
with the Court's directions.   Unfortunately, the Board finds 
that remand is again necessary concerning the instant claim.

VA scheduled the veteran for a September 2007 VA 
gastroenterology examination at the Cleveland VA Medical 
Center.  An August 2007 Appeals Management Center Report of 
Contact noted that the veteran called to state that the 
examination location was over two and a half hours from his 
home.  He asked that the examination be rescheduled for the 
Butler, Pennsylvania VA Medical Center which was 
substantially closer to his home.  (Forty-nine miles versus 
141 miles.  The Board further notes that the Pittsburgh VA 
Medical Center (University Drive) is only about six miles 
from the veteran's address.)  Unfortunately this request for 
a change of venue for the examination was not acted upon and 
the claim was denied for his failure to report for 
examination.

The Board notes that the veteran has been afforded previous 
VA gastroenterology examination at the Butler VA Medical 
Center.  Hence, his request is considered reasonable.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the veteran and 
request that he identify any medical 
treatment records which pertain to care 
for GERD since November 2005. All 
attempts to secure this evidence must be 
documented in the claims file.

2. The RO should schedule the veteran for 
a VA gastroenterology examination that 
includes a gastroscopy at either the 
Butler or Pittsburgh (University Drive) 
VA Medical Center to determine the nature 
and extent of any impairment caused by 
GERD. The claim folder, including a copy 
of this REMAND, must be made available to 
and reviewed by the physician.  The 
examiner must delineate all symptoms 
attributable to the veteran's GERD, to 
particularly include any evidence of 
hypherthrophic gastritis with small 
nodular lesions and symptoms; as well as 
any evidence of dysphagia, pyrosis or 
regurgitation with substernal or arm or 
shoulder pain.  A detailed account of any 
history of vomiting and diarrhea since 
December 2002 should be recorded.  The 
examiner must express an opinion as to 
whether the disability results in an 
impairment of health and if so to what 
degree of impairment.  The examination 
report must be associated with the 
veteran's VA claims folder.  A complete 
rationale for any opinions expressed must 
be provided.

3.  The RO should review the medical 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

5.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA.  38 U.S.C.A. §§ 5100, 5103 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

6.  Then, the RO should undertake any 
other indicated development and 
readjudicate the claim based upon a 
review of all pertinent evidence and 
consideration of all applicable criteria.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the case should be returned to the Board, 
following completion of the usual 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).

